Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Bennett on 11/15/2021.

The application has been amended as follows: 
In the claims:
1. (Currently Amended) A method for interacting with immersive video content, comprising:
displaying a plurality of video objects in an immersive environment, the immersive environment being a virtual reality environment generated in a head mounted display device operating in a physical environment;
detecting, via a first input, that a first video object has been virtually positioned over a second video object;  
in response to detecting that the first video object has been virtually positioned over the second video object, generating a group video object that includes the first video object and the second video object, wherein the group video object includes a handle interface 
element for interacting with the group video object and a selectable indicator that represents the first video object and the second video object;  
, the handle interface element being a three-dimensional handle element interacted with by detecting a grab gesture performed by a hand in the virtual reality environment; and 
	in response to detecting a selection of the selectable indicator, displaying a user interface for interacting with the group video object. 
 
Claim 2 has been cancelled. 

11. (Currently Amended) A system for interacting with immersive video content, the system 
comprising: 
	a memory; and 
	a hardware processor that, when executing computer-executable instructions stored in the memory, is configured to: 
	display a plurality of video objects in an immersive environment, the immersive environment being a virtual reality environment generated in a head mounted display device operating in a physical environment;
	detect, via a first input, that a first video object has been virtually positioned over a 
second video object;  
	in response to detecting that the first video object has been virtually positioned over the second video object, generate a group video object that includes the first video object and the second video object, wherein the group video object includes a handle interface element for 
interacting with the group video object and a selectable indicator that represents the first video object and the second video object;  
, the handle interface element being a three-dimensional handle element interacted with by detecting a grab gesture performed by a hand in the virtual reality environment; and 
	in response to detecting a selection of the selectable indicator, display a user interface for interacting with the group video object. 
 
Claim 12 has been cancelled. 

21. (Currently Amended) A non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform 
a method for interacting with immersive video content, the method comprising: 
	displaying a plurality of video objects in an immersive environment, the immersive environment being a virtual reality environment generated in a head mounted display device operating in a physical environment;  
	detecting, via a first input, that a first video object has been virtually positioned over a second video object;  
	in response to detecting that the first video object has been virtually positioned over the second video object, generating a group video object that includes the first video object and the 
second video object, wherein the group video object includes a handle interface element for interacting with the group video object and a selectable indicator that represents the first video object and the second video object;  
	displaying the group video object along with the handle interface element and the 
, the handle interface element being a three-dimensional handle element interacted with by detecting a grab gesture performed by a hand in the virtual reality environment;  and 
	in response to detecting a selection of the selectable indicator, displaying a user interface for interacting with the group video object. 

Allowable Subject Matter
Claims 1, 3-11 and 13-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art either alone or in combination fail to teach, disclose or suggest the combination and sequence of features as claimed and arranged by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





OM

						Oschta Montoya
						Patent Examiner
						Art Unit 2421




/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421